18-53803-pjs   Doc 48   Filed 03/22/19   Entered 03/22/19 18:07:52   Page 1 of 14
18-53803-pjs   Doc 48   Filed 03/22/19   Entered 03/22/19 18:07:52   Page 2 of 14
18-53803-pjs   Doc 48   Filed 03/22/19   Entered 03/22/19 18:07:52   Page 3 of 14
18-53803-pjs   Doc 48   Filed 03/22/19   Entered 03/22/19 18:07:52   Page 4 of 14
18-53803-pjs   Doc 48   Filed 03/22/19   Entered 03/22/19 18:07:52   Page 5 of 14
18-53803-pjs   Doc 48   Filed 03/22/19   Entered 03/22/19 18:07:52   Page 6 of 14
18-53803-pjs   Doc 48   Filed 03/22/19   Entered 03/22/19 18:07:52   Page 7 of 14
18-53803-pjs   Doc 48   Filed 03/22/19   Entered 03/22/19 18:07:52   Page 8 of 14
18-53803-pjs   Doc 48   Filed 03/22/19   Entered 03/22/19 18:07:52   Page 9 of 14
18-53803-pjs   Doc 48   Filed 03/22/19   Entered 03/22/19 18:07:52   Page 10 of 14
18-53803-pjs   Doc 48   Filed 03/22/19   Entered 03/22/19 18:07:52   Page 11 of 14
18-53803-pjs   Doc 48   Filed 03/22/19   Entered 03/22/19 18:07:52   Page 12 of 14
18-53803-pjs   Doc 48   Filed 03/22/19   Entered 03/22/19 18:07:52   Page 13 of 14
18-53803-pjs   Doc 48   Filed 03/22/19   Entered 03/22/19 18:07:52   Page 14 of 14
